UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 FREDERICK FUNES,

                                 Plaintiff,
                                                                   18-CV-9558 (JMF)
                        -v-
                                                                ORDER OF SERVICE
 CITY OF NEW YORK, et al.,

                                 Defendants.

JESSE M. FURMAN, United States District Judge:

       In response to the Court’s November 7, 2019 order, the New York City Law Department

provided to the Court ex parte a service address for former New York City Department of

Correction employee Martinez.

       To allow Plaintiff, who is proceeding pro se and in forma pauperis, to effect service on

Defendant Martinez through the U.S. Marshals Service, the Clerk of Court is instructed to:

(1) complete a U.S. Marshals Service Process Receipt and Return form (USM-285 form) for this

defendant with an address to be provided, and (2) deliver a service package to the U.S. Marshals

Service so that service can be effected upon Defendant Martinez. 1

       The Clerk of Court is directed to mail a copy of this order to Plaintiff, noting service on

the docket.

          SO ORDERED.

 Dated:    December 2, 2019
           New York, New York

                                                            JESSE M. FURMAN
                                                          United States District Judge


       1
         The Court will provide Martinez’s address to the Clerk’s Office. Once the USM-285 is
returned, it should be docketed as “court-view only.”
